COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-08-00304-CR


Bradley Kelton Crenshaw                 §    From County Criminal Court No. 4

                                        §    of Tarrant County (1063097)

                                             February 27, 2014
                                        §
v.                                           Opinion by Justice Meier
                                        §
                                             Dissenting Opinion by Justice
                                        §    Dauphinot

The State of Texas                      §    (p)

                           JUDGMENT ON REMAND

       This appeal is on remand from the Texas Court of Criminal Appeals. This

court has again considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Bill Meier_______________________
                                        Justice Bill Meier